Citation Nr: 9907642	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  98-13 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.  

2.  Entitlement to service connection for left ear pain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1997 and May 1998 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Atlanta, Georgia.  

The Board notes that in an October 1997 rating action, the RO 
denied the appellant's claim of entitlement to an increased 
rating for the residuals of a gunshot wound at the right hip, 
involving Muscle Group XVII and Muscle Group XV.  In November 
1997, the appellant filed a Notice of Disagreement (NOD), and 
a Statement of the Case (SOC) was issued in May 1998.  The 
appellant submitted his substantive appeal in June 1998.  In 
December 1998, a hearing was conducted at the RO before a 
travel section of the Board, chaired by the undersigned Board 
member.  At that time, the appellant stated that he wished to 
withdraw the claim of entitlement to an increased rating for 
the residuals of a gun shot wound at the right hip.  
Accordingly, this issue is not before the Board for appellate 
consideration.  

The issue of entitlement to service connection for left ear 
pain will be discussed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  On a VA audiometry examination in April 1998, the 
appellant's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz (pertinent frequencies) was 48.75 decibels; his speech 
discrimination was 94 percent correct in the right ear (level 
I).  

2.  On a VA audiometry examination in April 1998, the 
appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 65 decibels; his 
speech recognition was 88 percent correct in the left ear 
(level III).  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected bilateral 
hearing loss has increased.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When the appellant submits a well grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim has been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1990).  The Board 
attempts to determine the extent to which the appellant's 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellant's bilateral hearing loss, the disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
history and findings pertaining to the disability for which 
entitlement to an increased rating is asserted on appeal.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Codes 6100 through 
6110.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The appellant was originally granted service connection for 
bilateral hearing loss in an August 1984 rating decision and 
assigned a zero percent rating.  This rating has remained in 
effect up until the current claim.  

Private medical records from the Canton Ear, Nose, and Throat 
Clinic show that in October 1991, the appellant was treated 
after complaining of ringing in his ears, especially in his 
left ear.  At that time, the appellant stated that during 
service, he suffered a trauma to his left ear.  The records 
reflect that the appellant was diagnosed with tinnitus and 
mixed hearing loss.

In March 1994, the appellant underwent a VA examination.  At 
that time, he stated that while he was serving in Vietnam, he 
was engaged in combat when a rocket shell exploded in very 
close proximity to his left side.  The appellant indicated 
that subsequent to that explosion, he developed bilateral 
hearing loss.  According to the appellant, at present, his 
hearing was worse in his left ear than in his right ear.  The 
appellant noted that on the left side, he could not hear a 
dial tone on a telephone, and he had conversational 
difficulty when the voice was from the left side.  He 
reported that some time ago, he had been fitted with a 
hearing aid, but that he did not experience much improvement 
with the aid.  According to the appellant, he never wore the 
hearing aid on a long term basis.  The appellant stated that 
he did not have a history of any ear infections or drainage, 
either with the acute hearing loss originally or in 
subsequent years.  

The physical examination showed that the ears, nose, and 
throat were negative.  The tympanic membranes were normal, 
and there was no significant accumulation of cerumen.  The 
diagnosis was of mild to moderate hearing loss of the left 
ear.  The examining physician noted that it was obvious that 
the appellant listened to the discussion with his right ear.

In March 1994, the appellant underwent a VA audiometric 
examination.  The audiological examination revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 1,000, 2,000, 3,000, and 4,000 hertz as 
follows: 5, 50, 60, and 60 decibels, respectively, with a 
pure tone average of 43.75 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 50, 65, 60, and 65 decibels, with a pure tone 
average of 60 decibels.  Speech discrimination percentages 
were 96 percent in his right ear and 80 percent in his left 
ear.  These results translate into level I hearing in the 
right ear and level IV hearing in his left ear.  38 C.F.R. 
§ 4.86, Table VI (1998).  The examiner interpreted the 
results as showing bilateral sensorineural hearing loss.  

In October 1994, the appellant underwent a VA examination.  
At that time, he gave a history of his bilateral hearing 
loss.  The appellant stated that his hearing loss originated 
during service when he was close to a rocket explosion.  He 
indicated that following the explosion, he developed 
bilateral hearing loss and tinnitus.  According to the 
appellant, he was prescribed a hearing aid in 1992, but he 
had difficulty with the aid fitting his left canal due to an 
external otitis and pain in the canal.  The physical 
examination showed that the external ear canals were clean 
and patent, although the left canal was erythematous due to 
an external otitis.  Both ear drums were intact, and there 
was no actual scarring of the drums.  Conversational hearing 
was clinically impaired.  The nares were patent, and the 
turbinates were normal.  The oropharynx was essentially 
normal, and there was no cervical adenopathy or hoarseness.  
The examining physician noted that the appellant repeated 
questions and closely followed him for visual contact.  The 
diagnosis was that the external ear examination revealed 
external otitis of the left canal.  

In October 1994, the appellant underwent a VA audiometric 
examination.  The audiological examination revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 1,000, 2,000, 3,000, and 4,000 hertz as 
follows: 10, 60, 65, and 65 decibels, respectively, with a 
pure tone average of 50 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 55, 65, 65, and 75 decibels, with a pure tone 
average of 65 decibels.  Speech discrimination percentages 
were 96 percent in his right ear and 68 percent in his left 
ear.  These results translate into level I hearing in the 
right ear and level V hearing in his left ear.  38 C.F.R. 
§ 4.86, Table VI (1998).  The examiner interpreted the 
results as showing bilateral sensorineural hearing loss.  

Outpatient treatment reports from the VA Medical Center 
(VAMC) in Decatur, Georgia, from March 1994 to January 1995, 
and from March 1997, show that in October 1994, the appellant 
was treated after complaining of bilateral hearing loss.  At 
that time, the appellant stated that while he was serving in 
Vietnam, he was in close proximity to a rocket that exploded.  
According to the appellant, following the blast, he had a 
temporary hearing loss for three days.  He indicated that 
after his hearing returned, he started to suffer a gradual 
hearing loss.  The examining physician noted that at present, 
the appellant's audiological examination showed that he had 
asymmetrical sensorineural hearing loss.  The diagnosis was 
of bilateral sensorineural hearing loss.  The examiner stated 
that the appellant's hearing loss was more marked on his left 
side and that he had poor speech discrimination percentages 
for his left ear.  

In April 1998, the appellant underwent a VA audiometric 
examination.  The audiological examination revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 1,000, 2,000, 3,000, and 4,000 hertz as 
follows: 15, 60, 60, and 60 decibels, respectively, with a 
pure tone average of 48.75 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 60, 65, 65, and 70 decibels, with a pure tone 
average of 65 decibels.  Speech discrimination percentages 
were 94 percent in his right ear and 88 percent in his left 
ear.  These results translate into level I hearing in the 
right ear and level III hearing in his left ear.  38 C.F.R. 
§ 4.86, Table VI (1998).  In regards to the appellant's right 
ear, the examiner interpreted the results as showing mild 
sloping to moderately severe high frequency sensorineural 
hearing loss with excellent speech recognition.  In regards 
to the appellant's left ear, the examiner interpreted the 
results as showing moderately severe flat-shaped 
sensorineural hearing loss with poor speech recognition when 
masking was used in testing.  

In December 1998, a hearing was conducted at the RO before a 
travel section of the Board, chaired by the undersigned Board 
member.  At that time, the appellant testified that the 
currently assigned non-compensable evaluation for his 
bilateral hearing loss did not adequately reflect the 
severity of his disability.  (T.8).  The appellant stated 
that he had trouble having conversations and understanding 
other people.  (Id.).  He indicated that he had worn a 
hearing aid for a while, but that the aid only seemed to make 
his hearing worse.  (Id.).  In response to the question as to 
whether or not he thought his hearing loss had worsened since 
his last VA examination in April 1998, the appellant 
responded that his hearing loss was "probably about the 
same."  (T.10).  


II.  Analysis

In the instant case, the audiological findings from the 
appellant's most recent audiometric examination, which was in 
April 1998, translate into level I hearing loss for the right 
ear and level III hearing loss in the left ear.  Numeric 
designations I and III correspond to a no percent rating 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(1998).  Moreover, the October 1994 VA audiological findings 
translate into level I hearing loss for the right ear and 
level V hearing loss in the left ear.  Numeric designations I 
and V also correspond to a no percent rating under Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII (1998).  

The Board has considered the statements by the appellant 
describing the symptoms of his bilateral hearing loss which 
are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, as stated above, 
the appellant's most recent VA audiological examination 
report in April 1998 reveals that his hearing acuity is at 
level I for his right ear, and level III for his left ear.  
Numeric designations I and III correspond to a no percent 
rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII (1998).  Consequently, entitlement to a compensable 
schedular evaluation for his bilateral hearing loss is not 
established.  To be assigned a compensable evaluation under 
VA schedular standards, the average pure tone thresholds 
and/or speech recognition scores would have to reflect more 
significantly impaired hearing than is evident in the most 
recent audiometric examination.  Thus, the evidence is 
against the appellant's claim for a compensable evaluation of 
his service-connected hearing loss.  

The Board stresses that the preponderance of the evidence is 
against the appellant's increased rating claim under the 
rating criteria, and it presents no question as to which of 
two evaluations should be applied.  Therefore, the provisions 
of 38 C.F.R. § 4.7 (1998) are inapplicable.  

ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  


REMAND

In December 1998, a hearing was conducted at the RO before a 
travel section of the Board, chaired by the undersigned Board 
member.  At that time, the appellant testified that while he 
was serving in Vietnam, a rocket exploded very close to him, 
on his left side.  (T.3).  The appellant stated that the 
force of the explosion "shattered" his ears, and that he 
was unable to hear for a while after the explosion.  (Id.).  
He indicated that he informed his corpsman that he could not 
hear, and he was told that since he was in combat and always 
around machine guns, there was nothing that could have been 
done for his hearing loss.  (T.3,4).  According to the 
appellant, at the time of his separation examination, the 
examining physician informed him that his left ear was in 
"bad shape."  (T.4).  The appellant reported that the 
examiner told him to stay away from loud noises.  (Id.).  He 
stated that following his separation from the military, he 
worked as a brick layer.  (Id.).  According to the appellant, 
he started to develop pain in his left ear in approximately 
1984.  (T.5).  The appellant testified that at present, he 
had constant pain in his left ear, and he indicated that he 
had been told that he had nerve damage in his left ear.  
(T.5,6).  He maintained that his current left ear pain was 
related to his military service.  (T.5,6,7).  Specifically, 
the appellant indicated that his in-service exposure to loud 
noises and his exposure to a rocket explosion caused him to 
develop pain in his left ear.  (Id.).  

The Board notes that the appellant's service medical records 
are negative for any complaints or findings of left ear pain.  
The appellant's separation examination, dated in November 
1970, shows that at that time, the appellant's ears were 
clinically evaluated as "normal."  

As previously stated, in October 1994, the appellant 
underwent a VA examination. At that time, he gave a history 
of his bilateral hearing loss.  The appellant stated that his 
hearing loss originated during service when he was close to a 
rocket explosion.  He indicated that following the explosion, 
he developed bilateral hearing loss and tinnitus.  According 
to the appellant, he was prescribed a hearing aid in 1992, 
but he had difficulty with the aid fitting his left canal due 
to an external otitis and pain in the canal.  The physical 
examination showed that the external ear canals were clean 
and patent, although the left canal was erythematous due to 
an external otitis.  Both ear drums were intact, and there 
was no actual scarring of the drums.  The nares were patent, 
and the turbinates were normal.  The oropharynx was 
essentially normal, and there was no cervical adenopathy or 
hoarseness.  The diagnosis was that the external ear 
examination revealed external otitis of the left canal.  

Outpatient treatment reports from the Decatur VAMC show that 
in March 1997, the appellant was treated after complaining of 
pain in his left ear.  At that time, he stated that his left 
ear pain was due to nerve damage from the left side of his 
neck.  The physical examination showed that the appellant's 
neck was supple.  He was diagnosed with decreased hearing 
acuity in his left ear.  

In April 1998, the appellant underwent a VA audiometric 
examination at the Atlanta VAMC.  As previously stated, at 
that time, in regards to the appellant's right ear, the 
examining physician interpreted the results as showing mild 
sloping to moderately severe high frequency sensorineural 
hearing loss with excellent speech recognition.  In regards 
to the appellant's left ear, the examiner interpreted the 
results as showing moderately severe flat-shaped 
sensorineural hearing loss with poor speech recognition when 
masking was used in testing.  However, the Board observes 
that the examiner also noted that a referral was sent to ENT 
(eyes, nose, and throat) for a medical evaluation of the 
appellant's claimed pain in his left ear.  According to the 
examiner, the cause/etiology of the pain had to be determined 
by a physician.  The Board notes that the evidence of record 
is negative for the results of the above referral, and it is 
unclear as to whether or not the appellant's case was ever 
actually referred to the ENT for a medical evaluation.  

In light of the above evidentiary deficiency, the Board 
concludes that additional action and development must be 
undertaken by the RO prior to further appellate review.  The 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, the Board is of 
the opinion that a VA examination, as specified in greater 
detail below, should be performed.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for left ear 
pain.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to include any 
records from the Atlanta VAMC from April 
1998 to the present.  

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by a specialist in diseases 
of the ear, nose, and throat to determine 
the nature, severity, and etiology of any 
left ear pain.  All testing, to include 
an audiogram and any specialized 
examinations, deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed history of in-
service and post-service noise exposure.  
After reviewing the available medical 
records, the examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not that any 
current left ear pain was caused by noise 
exposure in service, to include the 
appellant's claimed exposure to a rocket 
explosion?  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

3.  The RO should then review the 
examination report and determine if it is 
adequate for rating purposes and in 
compliance with this remand.  If not, it 
should be returned for corrective action.  
Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for left ear pain.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


